Citation Nr: 1411236	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-06 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the hands.

3.  Entitlement to service connection for arthritis of the feet.

4.  Entitlement to service connection for arthritis of the low back.

5.  Entitlement to service connection for arthritis of the knees.

6.  Entitlement to service connection for a prostate disorder, to include benign prostrate hypertrophy (BPH), as due to herbicide exposure.

7.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure. 

8.  Entitlement a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty service from June 1967 to March 1971, with verified service within the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007, November 2008, and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2007, the RO awarded service connection for PTSD and assigned a 30 percent disability rating, effective from April 21, 2006.  The RO also denied service connection for benign prostatic hypertrophy.  In November 2008, the RO denied service connection for a skin disorder and for arthritis of the hands, knees, and lower back.  In September 2009, the RO denied entitlement to a TDIU.

In a February 2012 Statement of the Case (SOC), the RO included the issue of service connection for arthritis of the feet.  This claim had not previously been denied in any rating decision.  However, the Veteran thereafter submitted a substantive appeal in March 2012 disagreeing with the denial of this claim, as listed on the February 2012 SOC.  Therefore, the Board accepts the claim for service connection for arthritis of the feet as on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

In February 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder. 

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board notes that the Veteran reported receiving treatment at the Fresno VA Medical Center since 1972.  See VA Form 21-4142, dated August 4, 2008.  In conjunction with his claims on appeal, the RO obtained his VA treatment records dated from April 2005 to November 2009.  The February 2012 SOC further references VA treatment records dated through February 3, 2012; however, these records are not associated with the claims folder or the Veteran's Virtual VA file.  Therefore, on remand the Veteran's complete VA treatment records must be obtained.

The Veteran has also reported that he received private treatment at Connecticut General in Fresno and through Kaiser.  These records should be obtained on remand.

With respect to the claims for service connection for a skin disorder, a prostate disorder, and arthritis of the hands, feet, and lower back, and the claim of entitlement to a TDIU, the Veteran should be afforded appropriate VA examinations, as set forth below.  He should also be scheduled for a VA examination to assess the current severity of his PTSD, as he was last examined by VA in August 2008 and testimony presented before the Board in February 2013 suggests a worsening of his condition.

Finally, as noted above, in November 2008 the RO denied service connection for arthritis of the knees.  The Veteran submitted a notice of disagreement with this decision in February 2009.  The RO has not provided him with a statement of the case addressing the issue of service connection for arthritis of the knees.  This should be accomplished on remand.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).
 
Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the Fresno VA Medical Center, to include all archived records, dated from January 1972 to April 2005 and from November 2009 forward.  These records must be associated with the Veteran's claims folder or his Virtual VA file.  

If any of these records are not available, a negative reply is required and this should be annotated in the claims folder.

2.  Make arrangements to obtain the Veteran's complete treatment records from Connecticut General in Fresno and from Kaiser, dated since March 1971.

3.  Thereafter, schedule the Veteran for VA skin, orthopedic, and genitourinary examinations.  All relevant diagnostic tests should be conducted.  The examiners' reports must indicate a review of the physical and virtual claims file.

Hands, feet, and low back

The orthopedic examiner must identify all current disorders of the hands, feet, and low back, to include arthritis if present.

For each diagnosis, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should specifically consider the service treatment record showing complaints of arthralgia on July 27, 1967, and the hospitalization report dated August 11-29, 1967, noting complaints of joint stiffness.  

With respect to any arthritis of the hands, the examiner should also provide an opinion as to whether it is at least as likely as not (50% or greater probability) that it is related to the Veteran's work duties during service as a machinist mate, which required heavy work with wrenches.

Skin

The skin examiner must identify all current skin disorders found to be present.  For each diagnosis, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury, to include herbicide exposure.  In providing this opinion, the examiner should consider the service treatment record showing possible erythema nodosum in August 1970.  

Genitourinary

The genitourinary examiner must identify all current prostate disorders found to be present, to include any BPH.  For each diagnosis, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury, to include herbicide exposure.  

A complete rationale for all opinions expressed must be included in the examination reports.

4.   Schedule the Veteran for a VA psychiatric examination.  All relevant diagnostic tests should be conducted.  The examiner's report must indicate a review of the physical and virtual claims file.

The examiner should identify what symptoms the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational functioning, and assigned a Global Assessment of Functioning (GAF) score for the Veteran's condition and explain the significance of the score.

The examiner should provide an opinion as to whether the Veteran's service-connected PTSD, tinnitus, hearing loss, diabetes mellitus, and peripheral neuropathy of the lower extremities, in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

A complete rationale for all opinions and conclusions should be provided.

5.  Furnish to the Veteran and his representative a Statement of the Case as regards the claim for service connection for arthritis of the knees, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue. 
 
6.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


